              Case 2:20-cv-00667-TSZ Document 9 Filed 07/10/20 Page 1 of 2



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          CARA R. WILSON,
 8                               Plaintiff,
 9             v.                                         C20-667 TSZ
10        LIFE INSURANCE COMPANY OF                       MINUTE ORDER
          NORTH AMERICA, a foreign
11        corporation,
12                               Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
            Having reviewed the parties’ Joint Status Report, docket no. 8, indicating that the
15
     dispute in this matter is governed by the Employee Retirement Income Security Act of
     1974 (“ERISA”), the Court sets the following dates and deadlines:
16
            BENCH TRIAL DATE (1 day)                                       January 19, 2021
17
            Deadline for filing administrative record                      July 17, 2020
18
            Deadline for filing any motion to conduct
19          limited discovery (such motion to be noted                     August 20, 2020
            for the third Friday after filing)
20
            Deadline for filing dispositive motions                        November 6, 2020
21          (such motions to be noted for the
            fourth Friday after filing)
22

23

     MINUTE ORDER - 1
              Case 2:20-cv-00667-TSZ Document 9 Filed 07/10/20 Page 2 of 2



 1         Agreed pretrial order due                                        January 4, 2021

 2         Trial briefs and proposed findings of fact                       January 4, 2021
           and conclusions of law due
 3
           Pretrial conference scheduled for 1:30 PM on                     January 8, 2021
 4         The dates and deadlines set forth herein are firm and can be changed only by order
   of the Court. The Court will alter this case schedule only upon good cause shown.
 5 Counsel must be prepared to begin trial on the date scheduled, but should understand that
   the trial might have to await the completion of other cases.
 6
           The administrative record shall be filed under seal via the Case Management and
 7 Electronic Case Files (“CM/ECF”) system. A working copy of the administrative record
   must be provided to the Court at the time any dispositive motion is filed or at the time
 8 trial briefs are submitted, whichever occurs first. The working copy shall be three-hole
   punched, appropriately tabbed, and bound by rubbers bands or clips.
 9
           If this case settles, counsel shall immediately notify Chambers at (206) 370-8830;
10 failure to do so constitutes grounds for sanctions. See Local Civil Rule 11(b).

11         A copy of this Minute Order shall be sent to all counsel of record.

12         Dated this 10th day of July, 2020.

13
                                                        William M. McCool
                                                        Clerk
14
                                                        s/Karen Dews
15                                                      Deputy Clerk
16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
